Pleasants, J. Forcible detainer. Verdict and judgment for defendant. Plaintiff’s agent,, who was her husband, testified that when the suit was commenced, the premises had been and were leased to one Thompson, and though he spoke of the lease as in writing and then produced it, counsel here, claim it is only an agreement to lease; yet the abstract shows nothing of it. From the evidence as abstracted it would seem that he was then entitled to the possession as against her, so that she could not maintain the action. Since the instructions given or asked are wholly omitted from the abstract, we decline to consider any point made on them. This is the least we can do to sustain the rule. Enough appears to satisfy us that the judgment should not be reversed. Judgment affirmed.